MEMORANDUM **
Manvel Hakobyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
*331The BIA did not abuse its discretion in denying Hakobyan’s motion as untimely because the motion was filed more than 33 months after the BIA’s October 6, 2003 order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Hakobyan failed to establish that he acted with the due diligence required for equitable tolling, see Iturribcmia, 321 F.3d at 897 (equitable tolling available where “petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
Hakobyan’s remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.